Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goluguri et al. (U.S. Patent No. 10,726,642).

Regarding claims 1, 14, and 20, Goluguri et al. teaches a method, comprising: receiving vehicle data comprising information associated with one or more sensors of an autonomous vehicle (col. 7, lines 30-44); segmenting the received vehicle data into non-public data and public data (col. 4, line 45 through col. 5, line 3); partitioning the public data into a plurality of data partitions (col. 4, line 45 through col. 5, line 3); generating a plurality of data levels of the public data, wherein each data level of the plurality of data levels is generated according to an access level of a plurality of access levels, and includes one or more data partitions of the plurality of data partitions in an encrypted form (col. 8, line 44 through col. 9, line 17); and transmitting the generated plurality of data levels to a group of electronic devices, wherein each electronic device of the group of electronic devices retrieves, according to one of the plurality of access levels, at least a portion of the public data from the transmitted plurality of data levels (col. 9, lines 18-42).
Regarding claim 2, Goluguri et al. teaches wherein the received vehicle data further comprises location information associated with the autonomous vehicle, vehicle-related identifiers associated with the autonomous vehicle, and user-related identifiers associated with the autonomous vehicle (col. 7, lines 5-21).
Regarding claims 3 and 15, Goluguri et al. teaches wherein the information associated with the one or more sensors comprises sensor measurements, and decision and inference information associated with a post-processing of the sensor measurements on the autonomous vehicle or on one or more electronic devices, which are separate from the autonomous vehicle and are managed by one or more service providers associated with the autonomous vehicle (col. 7, line 22 through col. 8, line 10).
Regarding claim 4, Goluguri et al. teaches wherein the received vehicle data includes a plurality of objects, each of which is formatted as a key-value pair, and the segmentation of the vehicle data is based on a public data schema and a private data schema (col. 5, lines 40-53).
Regarding claim 5, Goluguri et al. teaches wherein the segmenting further comprises: selecting an object of the plurality of objects; searching the selected object in each of the private data schema and the public data schema; and including the searched object in the public data based on a determination that the searched object is found in the public data schema (col. 20, lines 3-23).
Regarding claims 6 and 16, Goluguri et al. teaches further comprising de-identifying the plurality of data partitions of the public data by hashing vehicle-related identifiers or user-related identifiers included in the plurality of data partitions (col. 19, line 54 through col. 20, line 2).
Regarding claims 7 and 17, Goluguri et al. teaches further comprising generating, after the de-identification, a first data level of the plurality of data levels by the encrypting a first data segment which includes: a first data partition of the plurality of data partitions, and a first public key to validate the first data partition, wherein the first data level corresponds to a first access level of the plurality of access levels (col. 13, lines 1-13).
Regarding claims 8 and 18, Goluguri et al. teaches further comprising generating a second data level of the plurality of data levels by the encrypting a second data segment which includes: a second data partition of the plurality of data partitions, the encrypted first data segment, and a second public key to validate the second data partition, wherein the second data level corresponds to a second access level of the plurality of access levels (col. 17, lines 11-27).
Regarding claims 9 and 19, Goluguri et al. teaches further comprising generating a third data level of the plurality of data levels by the encrypting a third data segment which includes: a third data partition of the plurality of data partitions, the encrypted second data segment, and a third public key to validate the third data partition, wherein the third data level corresponds to a third access level of the plurality of access levels (col. 17, lines 11-27).
Regarding claim 10, Goluguri et al. teaches further comprising authorizing each of the group of electronic devices to access and retrieve at least the portion of the public data from the transmitted plurality of data levels, based on a location of the respective electronic device with respect to the autonomous vehicle (col. 13, lines 13-27).
Regarding claim 11, Goluguri et al. teaches wherein the plurality of data levels is transmitted to the group of electronic devices based on a determination that each electronic device in the group of electronic devices is present within a threshold distance of the autonomous vehicle (col. 10, lines 8-32).
Regarding claim 12, Goluguri et al. teaches further comprising: receiving a validation request from a first electronic device of the group of electronic devices, wherein the validation request includes the portion of the public data which is retrieved by the first electronic device; matching the portion of the public data that is included in the validation request with an archived copy of a corresponding data partition of the plurality of data partitions; and validating the portion of the public data that is included in the validation request based on the match (col. 13, lines 28-50).
Regarding claim 13, Goluguri et al. teaches wherein each of the group of electronic devices is associated with one of an Information Technology (IT) service provider for the autonomous vehicle, an automaker of the autonomous vehicle, an owner or a user of the autonomous vehicle, a vehicle different from the autonomous vehicle, a government or law enforcement agency, a public transport infrastructure, or a data aggregator, and the group of electronic devices comprises a traffic lighting system, a traffic camera, a roadside unit, a mobile device, a cloud server, an edge device, a mobile digital terminal in a law enforcement vehicle, a telecom equipment, or an electronic control unit (ECU) of the vehicle which is within a threshold distance from the autonomous vehicle (col. 8, line 44 through col. 9, line 17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433